Per Curiam
This is an attempted appeal by appellant per se from a judgment denying his motion to vacate an allegedly void judgment rendered against him by the Lake Criminal Court.
*701Appellant has not complied with our rules with reference to the filing of transcript and briefs, and we are, therefore, not able intelligently to pass upon the questions he has attempted to present.
If appellant desires an attorney to represent him in a post-conviction remedy such as the case at bar and is without funds to procure such an attorney, he may proceed to obtain the services of the Public Defender as provided in the Public Defenders Act and by the decisions of this Court.
Burns’ §13-1402 (1956 Repl.).
As nothing is properly before us on this attempted appeal, the appeal is dismissed.
Note. — Reported in 169 N. E. 2d 128.